It having been officially made known to this Court that the respondent, Honorable O. L. Dayton, has resigned his office as such Circuit Judge, effective July 15th, 1933, and therefore would be without authority to comply with a peremptory writ of mandamus, if ordered, it is thereupon considered, ordered and adjudged by the Court that this proceeding be dismissed, but without prejudice to the right of relators to take appropriate proceedings before another Judge of the Circuit Court of the Sixth Judicial Circuit respecting the matters involved in this proceeding.
Dismissed without prejudice.
DAVIS, C. J., and WHITFIELD, TERRELL, BROWN and BUFORD, J. J., concur. *Page 204